Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 26, 2018

                                      No. 04-18-00355-CV

             IN THE ESTATE OF MARY JANE HARGROVE, DECEASED,

                   From the County Court at Law, Val Verde County, Texas
                                   Trial Court No. 6430
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
        Appellant’s brief was due to be filed by September 21, 2018. Neither the brief nor a
motion for extension of time has been filed. It is therefore ORDERED that appellant show cause
in writing within fifteen days from the date of this order why this appeal should not be dismissed
for want of prosecution. TEX. R. APP. P. 38.8(a).



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court